                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
CITY OF GREEN BAY, and KRIS TESKE, in
her official capacity as City of Green Bay City
Clerk,

                        Plaintiffs,
                                                           Civil Action No. 20-cv-479
       v.

MARGE BOSTELMANN, JULIE M.
GLANCEY, ANN S. JACOBS, DEAN
KNUDSON, ROBERT F. SPINDELL, JR., and
MARK L. THOMSEN, in their official capacities
as Wisconsin Elections Commissioners,
ANDREA PALM, in her official capacity as
Secretary-Designee of the Wisconsin
Department of Health Services, and
TONY EVERS, in his official capacity as
Governor of the State of Wisconsin,

                       Defendants.


                     PLAINTIFFS’ MOTION FOR TEMPORARY
               RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       Plaintiffs City of Green Bay and Kris Teske, in her official capacity of City of Green Bay

City Clerk, by and through their attorneys, respectfully move this Court pursuant to Rule 65 of the

Federal Rules of Civil Procedure for a temporary restraining order and, upon further proceedings,

a preliminary injunction restraining Defendants from violating Plaintiffs’ equal protection rights

and ordering Defendants: (1) to cancel the April 7, 2020 in-person election on April 7, 2020; (2)

to permit Plaintiffs to conduct said election by mailing ballots to all registered voters; (3) to extend

the deadline for registering to vote electronically or by mail to May 1, 2020; (4) to cancel in-person

registration and absentee voting; and (5) to establish Tuesday, June 2, 2020 as the deadline by

which municipal clerks must have counted all returned mailed ballots. This motion is based on the



                                                   1

            Case 1:20-cv-00479-WCG Filed 03/24/20 Page 1 of 2 Document 2
Memorandum in Support of Plaintiffs’ Motion for Temporary Restraining Order and Preliminary

Injunction, and the declaration and exhibits in support, filed concurrently herewith.

        Plaintiffs will suffer immediate and irreparable injury, loss, or damage if a temporary

restraining order is not issued to immediately halt in-person voter registration and in-person

absentee voting, as detailed in Plaintiffs’ Verified Complaint. Plaintiffs therefore request that a

temporary restraining order be entered without written or oral notice to the Defendants.

        Plaintiffs also request a hearing on the motion for preliminary injunction at the earliest

opportunity, given the time-sensitive nature of the issues involved and the relief sought.

Specifically, the central issue in this dispute is the April 7, 2020 election, which will occur in under

two weeks, and a preliminary injunction is necessary to protect the rights of Plaintiffs and preserve

the integrity of the election process.

        Dated this 24th day of March, 2020.

                                                Respectfully submitted,


                                                __________________________________________
                                                 /s/ Vanessa R. Chavez
                                                Vanessa R. Chavez (State Bar No. 1103015)
                                                Lindsay J. Mather (State Bar No. 1086849)
                                                CITY OF GREEN BAY
                                                100 N. Jefferson Street, Room 200
                                                Green Bay, Wisconsin 54301
                                                Telephone: (920) 448-3080
                                                Facsimile: (920) 448-3081
                                                Vanessach@greenbaywi.gov
                                                Lindsayma@greenbaywi.gov




                                                   2

          Case 1:20-cv-00479-WCG Filed 03/24/20 Page 2 of 2 Document 2
